This action is in reply to the Amendments filed on 12/28/2021.
Claim 22 has been added.
Claims 2-22 are currently pending and have been examined

Response to Amendment
Applicant’s amendment, filed 12/28/2021, has been entered. Claims 2-4, 8, 10, 11, 13-15, 18, 20 and 21 have been amended.
Rejections under 35 U.S.C. §112(b)
        The 35 U.S.C. §112(b) rejections have been withdrawn pursuant Applicant’s amendments, however, Examiner notes a new 112(b) rejection has been added.

Priority
The current Application is a continuation of Application 14/586,538, which has a filing date of December 30, 2014. Therefore, the claims receive the filing date of December 30, 2014.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/28/2021 has been entered.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 7-10, 13-19, and 22 are objected to because of the following informalities:  
-Claim 7 reads “adding the product and the second product to a virtual shopping cart in the quantity of the second product used in the instructional video” but should likely read “adding the product and the second product to the virtual shopping cart in the quantity of the second product used in the instructional video”
Claims 8-10 inherit the deficiencies noted in claim 7 and are therefore objected to on the same basis.
-Claim 13 reads “the webpage comprising at least one second active link associated with the alternative product,, a third active link associated with an identifier of the user profile, and an instructional video presentation portal” but should likely read “the webpage comprising at least one second active link associated with the alternative product, a third active link associated with an identifier of the user profile, and an instructional video presentation portal”
Claims 14-19 inherit the deficiencies noted in claim 13 and are therefore objected to on the same basis.
-Claim 22 reads “accessing the virtual shopping cart includes accessing a virtual shopping cart having the first product, the method further comprising adjusting the product list based on the virtual shopping cart having the first product” but should likely read “accessing the virtual shopping cart includes accessing the virtual shopping cart having the first product, the 
Appropriate correction is required.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-22 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 2, 13, and 20 recite “updating the webpage at the first electronic marketplace website.” It is unclear to one of ordinary skill in the art if the first electronic marketplace website is the same as the electronic marketplace website recited in the ‘generating a shopping cart’ limitation. For the purpose of this examination, Examiner interprets “updating the webpage at the first electronic marketplace website” as “updating the webpage at the electronic marketplace website.”
Claims 3-12, 14-19, and 21-22 inherit the deficiencies noted in claims 2, 13, and 20 and are therefore objected to on the same basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-10 and 13-22 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (US 2002/0082955 A1), previously cited and hereinafter Patel, in view of Li et al. (US 2007/0061472 A1), previously cited and hereinafter Li, in further view of Belvin et al. (US 9,165,320 B1), newly cited and hereinafter Belvin.
Regarding claim 2, Patel discloses a method (i.e. abstract) comprising:
	-identifying a product in an instructional video (Patel, see at least: [0020] - “On a slide corresponding to scientific procedure 44 a, tutorial presentation pane 46 a is configured to display a general description 48 of the scientific procedure, as well as general requirements 50 for the procedure and links 51 to general product options related to the scientific procedure [i.e. identifying a product]. Typically, general requirements 50 are requirements for equipment and/or consumable materials that will be used throughout the entirety of the scientific procedure [i.e. in an instructional video]”); 
-generating a product list comprising a quantity of the product identified in the instructional video (Patel, see at least: [0020], [0021], [0022], and [0026] - “On a slide corresponding to scientific procedure 44 a, tutorial presentation pane 46 a is configured to display a general description 48 of the scientific procedure, as well as general requirements 50 [i.e. a product list comprising a quantity of the product identified in the instructional video] for the procedure and links 51 to general product options related to the scientific procedure” and “Step-specific requirements 54 typically include requirements for consumable materials and/or equipment to be used to complete a corresponding step of the scientific procedure [i.e. a product list comprising a quantity of the product identified in the instructional video]” and “Requirements for consumable materials may include, for example, virtually any requirement for a solvent, buffer, enzyme, cofactor, stain and/or any other reagent necessary to perform a desired assay, experiment, or other procedure [i.e. a product list comprising a quantity of the product identified in the instructional video]” and “the GUI may be configured to select an optimal product option for a given user [i.e. generating a product list], based on the user's lab profile and/or entity profile”); 
22, processor 24 is configured to execute education and procurement program 29 a and access tutorial data 29 b, product data 29 c, and profile data 29 d [i.e. retrieving a user profile of a user] stored on mass storage device 28 in order to implement the systems and methods described herein” and “GUI [0026] 40 is configured to present product options in product presentation area 58, based on the lab-specific and/or entity-specific profiles. According to one embodiment of the invention, the GUI is configured to select products for display based on a user profile, whether lab-specific, entity-specific, or other suitable type of user profile. Typically, the GUI is configured to select and display products that are compatible with a user's current inventory of lab equipment and/or consumable materials [i.e. the user profile comprising a preference associated with the user]”); 
-providing an alternative product associated with the identified product from the instructional video based on the preference (Patel, see at least: [0026] - “GUI [0026] 40 is configured to present product options [i.e. providing an alternative product associated with the identified product from the instructional video] in product presentation area 58, based on the lab-specific and/or entity-specific profiles. According to one embodiment of the invention, the GUI is configured to select products for display based on a user profile, whether lab-specific, entity-specific, or other suitable type of user profile. Typically, the GUI is configured to select and display products that are compatible with a user's current inventory of lab equipment and/or consumable materials [i.e. based on the preference]”); 
-updating the webpage at the electronic marketplace website, the webpage comprising at least one second active link associated with the alternative product, a third active link associated with an identifier of the user profile, and an instructional video presentation portal (Patel, see at 46 is further configured to display a plurality of step-specific product option links 56. Selection of each link 56 typically causes product presentation area 58 to display information related to products that satisfy the associated requirement [i.e. the webpage comprising at least one second active link associated with the at least one of the plurality of alternative products and an instructional video presentation portal]” and “GUI [0026] 40 is configured to present product options in product presentation area 58, based on the lab-specific and/or entity-specific profiles. According to one embodiment of the invention, the GUI is configured to select products for display based on a user profile [i.e. updating the webpage at the electronic marketplace website, the webpage comprising at least one second active link associated with the alternative product and an instructional video presentation portal], whether lab-specific, entity-specific, or other suitable type of user profile. Typically, the GUI is configured to select and display products that are compatible with a user's current inventory of lab equipment and/or consumable materials” and “GUI [0025] 40 also typically includes a profile selector 72, such as lab profile selector 72 a or entity profile selector 72 b [i.e. a third active link associated with an identifier of the user profile], configured to enable a user to enter and edit a lab-specific profile or an entity specific profile, respectively”); and 
-causing the third active link, the at least one second active link, and the instructional video to display on the instructional video presentation portal (Patel, see at least: [0023] and [0025] - “Tutorial presentation area [0023] 46 is further configured to display a plurality of step-specific product option links 56 [i.e. causing the at least one second active link, and the instructional video to display on the instructional video presentation portal]. Selection of each link 56 typically causes product presentation area 58 to display information related to products that satisfy the associated requirement” and “GUI [0025] 40 [i.e. to display on the instructional video 72, such as lab profile selector 72 a or entity profile selector 72 b [i.e. the third active link], configured to enable a user to enter and edit a lab-specific profile or an entity specific profile, respectively”)

Patel does not explicitly disclose generating a virtual shopping cart and a multiplier graphical element in a webpage at an electronic marketplace website, the virtual shopping cart comprising the product list and at least one first active link associated with the virtual shopping cart; and associating the multiplier graphical element with the alternative product associated with the identified product.
Li, however, teaches generating a virtual shopping cart and a multiplier graphical element in a webpage at an electronic marketplace website, the virtual shopping cart comprising the product list and at least one first active link associated with the virtual shopping cart (Li, see at least: [0033], [0037], and Fig. 5 “a small pop-up confirmation window may state: ‘The ingredients have been transferred to your Shopping Idea List at Peapod [i.e. a webpage at an electronic marketplace website] for your review before purchasing…Scaling up or down quantities for different number of servings is a snap—just use the scaling tool provided when placing your order at Peapod [i.e. generating a multiplier graphical element a webpage at an electronic marketplace website].’” and “the user may be presented with a view of Peapod grocery items 501 a-501 g in a left view and one or more menus 410, including ingredients 401 in a right view [i.e. the virtual shopping cart comprising the product list]. The user may be given the option to purchase (using the click to buy buttons 518 [i.e. at least one first active link associated with the virtual shopping cart]) each of the items on the shopping cart 501 [i.e. generating a virtual shopping cart in a webpage]”); and 

It would have been obvious to one of ordinary skill in the art to include in the method, as taught by Patel, generating a virtual shopping cart and a multiplier graphical element in a webpage at an electronic marketplace website, the virtual shopping cart comprising the product list and at least one first active link associated with the virtual shopping cart; and associating the multiplier graphical element with the alternative product associated with the identified product, as taught by Li, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. It further would have been obvious to one of ordinary skill in the art at the time of filing to modify Patel, to include the teachings of Li, in order to allow a user to use information from a content site to issue a transaction at a merchant site (Li, [0027]).


Belvin, however, teaches selecting items by a user for a particular task (i.e. abstract), including the known technique of user profile comprising a price preference associated with the user (Belvin, see at least: Col. 6 Ln. 60-63 - “As another example, an alternative might be selected in order to enable a recipe to meet certain user preferences, such as a caloric value, a price range [i.e. user profile comprising a price preference associated with the user], etc.”);
the known technique of providing an alternative product associated with the identified product from the instructional video based on the price preference (Belvin, see at least: Col. 6 Ln. 55-63 and Col. 5 Ln. 48-51 - “In some embodiments, it may be preferable to select an alternative item instead of a standard item [i.e. providing an alternative product]. Selection of an alternative item over a standard item can occur for any suitable reason. For example, an alternative might be selected because a user has indicated that he or she does not like the original ingredient specified in a recipe. As another example, an alternative might be selected in order to enable a recipe to meet certain user preferences, such as a caloric value, a price range [i.e. based on the price preference], etc.” and “Each recipe can further include instructions for cooking a particular dish or meal. The instructions can include text, images, video [i.e. associated with the identified product from the instructional video], audio, hyperlinks, and/or any other suitable multimedia elements”); and 
the known technique of causing the at least one first active link to display on an instructional video presentation portal (Belvin, see at least: Col. 10 Ln. 21-26, Col. 10 Ln. 31-37, 300 [i.e. an instructional video presentation] that can be generated for display to allow a user to select a recipe in accordance with one embodiment. In this example, a user can view a web page that includes information for a recipe. The web page can include recipe instructions, list of ingredients, nutritional values, and other information” and “interface 300 can include an interface element 302. Interface element 302 can be any suitable interface element, such as a button, hyperlink, drop down box, etc. According to some embodiments, upon selecting interface element 302 [i.e. causing the at least one first active link to display on an instructional video presentation portal], embodiments can automatically generate a virtual shopping cart for the user. The virtual shopping cart can include the items referenced by the cake recipe” and Examiner notes that recipe instructions on interface 300 can include video instructions: “Each recipe can further include instructions for cooking a particular dish or meal. The instructions can include text, images, video, audio, hyperlinks, and/or any other suitable multimedia elements”). These known technique is applicable to the method of Patel in view of Li as they share characteristics and capabilities, namely they are directed to selecting items by a user for a particular task.
It would have been recognized that applying the known techniques of the user profile comprising a price preference associated with the user; providing an alternative product associated with the identified product from the instructional video based on the price preference; and causing the at least one first active link to display on an instructional video presentation portal, as taught by Belvin to the teachings of Patel in view of Li would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, 

Regarding claim 3, the combination of Patel/Li/Belvin teach the method of claim 2. Patel further discloses:
-wherein the alternative product comprises the product that is used in the instructional video (Patel, see at least: [0020] - “On a slide corresponding to scientific procedure 44 a, tutorial presentation pane 46 a is configured to display a general description 48 of the scientific procedure, as well as general requirements 50 for the procedure and links 51 to general product options [i.e. the alternative product comprises the product that is used in the instructional video] related to the scientific procedure. Typically, general requirements 50 are requirements for equipment and/or consumable materials that will be used throughout the entirety of the scientific procedure”).

Regarding claim 4, the combination of Patel/Li/Belvin teach the method of claim 2. Patel further discloses:
-wherein the user profile includes at least one of: past purchase history of the user and the alternative product is selected based on the user having previously purchased an item related to the alternative product; or a quality preference and the alternative product is selected based on the alternative product having a user review rating above a threshold (Patel, see at least: [0031] - “user profile may be lab specific and/or entity specific, and the selection of products may include selecting products compatible with the user's current lab or entity inventory the user profile includes [i.e. wherein the user profile includes past purchase history of the user and the alternative product is selected based on the user having previously purchased an item related to the alternative product]”).

Regarding claim 5, the combination of Patel/Li/Belvin teach the method of claim 2. Patel further discloses:
-wherein the user profile includes a plurality of characteristics, the characteristics including at least one of demographic data, age of the user, location of the user, shopping history of the user, most recent items viewed by the user, most recent items purchased by the user, most recent items placed in the virtual shopping cart but not purchased, preferred shipping options, credit card information, listing information, address of the user, or telephone number of the user (Patel, see at least: [0025] and [0026] - “Other information may also be included in the profile [i.e. user profile includes a plurality of characteristics, the characteristics], such as purchase history [i.e. including shopping history of the user], product preferences, licenses for hazardous materials, address and payment information, etc. [i.e. including credit card information and address of the user]” and “the GUI is configured to select products for display based on a user profile, whether lab-specific, entity-specific, or other suitable type of user profile [i.e. of the user]”).

Regarding claim 6, the combination of Patel/Li/Belvin teach the method of claim 2. 
Li further teaches providing an option to purchase multiple required items (i.e. [0035]), including the known technique of the product comprising a multiple use product (Li, see at least: [0035] - “a left window with a list of each recipe name and number of servings, followed by aggregate quantities of each generic item required (i.e. 2 quarts Milk—which has calculated out the amount of milk necessary to fill all 5 recipes plus the meal plan [i.e. the product comprises a multiple use product])”). This known technique is applicable to the method of Patel as they share characteristics and capabilities, namely they are directed to providing an option to purchase multiple required items.
It would have been recognized that applying the known technique of the product comprising a multiple use product, as taught by Li to the teachings of Patel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of the product comprising a multiple use product, as taught by Li, into the method of Patel would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow a user to use information from a content site to issue a transaction at a merchant site (Li, [0027]).

Regarding claim 7, the combination of Patel/Li/Belvin teach the method of claim 2. Patel further discloses:
-determining a second product used in the instructional video (Patel, see at least: [0020] - “On a slide corresponding to scientific procedure 44 a, tutorial presentation pane 46 a is configured to display a general description 48 of the scientific procedure, as well as general 50 for the procedure and links 51 to general product options related to the scientific procedure. Typically, general requirements 50 are requirements for equipment and/or consumable materials [i.e. determining a second product] that will be used throughout the entirety of the scientific procedure [i.e. that is used in the instructional video]”);  
-determining a quantity of the second product used in the instructional video (Patel, see at least: [0021] and [0022] - “Step-specific requirements 54 typically include requirements for consumable materials and/or equipment [i.e. determining a quantity of the second product] to be used to complete a corresponding step of the scientific procedure” and “Requirements for consumable materials may include, for example, virtually any requirement for a solvent, buffer, enzyme, cofactor, stain and/or any other reagent necessary to perform a desired assay, experiment, or other procedure [i.e. used in the instructional video]”); and 
-adding the product and the second product to a virtual shopping cart and a second product used in the instructional video (Patel, see at least: [0024] and [0020] - “The system may be configured such that the product is added to an electronic shopping cart with other products for later purchase [i.e. adding the product and the second product to a virtual shopping cart]” and “On a slide corresponding to scientific procedure 44 a, tutorial presentation pane 46 a is configured to display a general description 48 of the scientific procedure, as well as general requirements 50 for the procedure and links 51 to general product options related to the scientific procedure. Typically, general requirements 50 are requirements for equipment and/or consumable materials that will be used throughout the entirety of the scientific procedure [i.e. adding the second product used in the instructional video]”).
Li further teaches providing an option to purchase multiple required items (i.e. [0035]), including the known technique of adding the product and the second product to the virtual 
It would have been recognized that applying the known technique of adding the product and the second product to the virtual shopping cart in the quantity of the second product used, as taught by Li to the teachings of Patel would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of adding the product and the second product to the virtual shopping cart in the quantity of the second product used, as taught by Li, into the method of Patel would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow a user to use information from a content site to issue a transaction at a merchant site (Li, [0027]).

Regarding claim 8, the combination of Patel/Li/Belvin teach the method of claim 7. Patel further discloses:
-completing a task in the instructional video (Patel, see at least: [0020] - “On a slide corresponding to scientific procedure 44 a, tutorial presentation pane 46 a is configured to display a general description 48 of the scientific procedure, as well as general requirements 50 for the procedure and links 51 to general product options related to the scientific procedure. 50 are requirements for equipment and/or consumable materials that will be used throughout the entirety of the scientific procedure [i.e. completing a task in the instructional video]”).
Li further teaches providing an option to purchase multiple required items (i.e. [0035]), including the known technique of wherein the multiplier graphical element is configured to automatically and simultaneously adjust quantities of the product and the second product in the virtual shopping cart based on respective multipliers of the product and the second product, the respective multipliers representative of scaling factors for amounts of the product and the second product used (Li, see at least: [0033], [0037] and Fig. 5 - “a small pop-up confirmation window may state: ‘The ingredients have been transferred to your Shopping Idea List at Peapod for your review before purchasing…Scaling up or down quantities for different number of servings [i.e. wherein the multiplier graphical element is configured to automatically and simultaneously adjust quantities of the product and the second product in the virtual shopping cart based on respective multipliers of the product and the second product, the respective multipliers representative of scaling factors for amounts of the product and the second product used] is a snap—just use the scaling tool provided when placing your order at Peapod.’” and “the user may be presented with a view of Peapod grocery items 501 a-501 g in a left view and one or more menus 410, including ingredients 401 in a right view. The user may be given the option to purchase (using the click to buy buttons 518) each of the items on the shopping cart 501”). It would have been obvious to one of ordinary skill in the art before the effective filing date to combine Patel with Li for the reasons identified with respect to claim 7.

Regarding claim 9, the combination of Patel/Li/Belvin teach the method of claim 8.


Regarding claim 10, the combination of Patel/Li/Belvin teach the method of claim 8. 
Li further teaches providing an option to purchase multiple required items (i.e. [0035]), including the known technique of the virtual shopping cart includes a different size of a given alternative associated with the multiplier graphical element based on a state of the multiplier graphical element (Li, see at least: [0035] and [0033] - “a left window with a list of each recipe name and number of servings, followed by aggregate quantities [i.e. associated with the multiplier graphical element based on a state of the multiplier graphical element] of each generic item required (i.e. 2 quarts Milk—which has calculated out the amount of milk necessary to fill all 5 recipes [i.e. the virtual shopping cart includes a different size of a given alternative] plus the meal plan)” and “a small pop-up confirmation window may state: ‘The ingredients have been transferred to your Shopping Idea List at Peapod for your review before purchasing…Scaling up or down quantities for different number of servings is a snap—just use the scaling tool [i.e. a 

Claims 13-19 recite limitations directed towards a non-transitory computer-readable medium (i.e. abstract) containing instructions that, when executed by one or more processors, cause a machine to perform operations. The limitations recited in claims 13-19 are parallel in nature to those addressed above for claims 2-5 and 7-9, respectively, and are therefore rejected for those same reasons set forth above in claims 2-5 and 7-9, respectively.

Claims 20-21 recite limitations directed towards a system (i.e. abstract) comprising:
-one or more processors (Patel, see at least: [0015] - “Server [0015] 14 typically includes a processor 24”); and 
-one or more non-transitory computer-readable media containing instructions that, when executed by the one or more processors, cause the system to perform operations (Patel, see at least: [0015] - “Computer media 34 alternatively may be referred to as a program storage medium, and data 29 a, 29 b, 29 c, 29 d may be referred to as computer program instructions encoded thereon for the purpose of causing a device such as server 14 to implement the systems and methods of the present invention”).
The rest of the limitations recited in claims 20-21 are parallel in nature to those addressed above for claims 2-3, respectively, and are therefore rejected for those same reasons set forth above in claims 2-3, respectively.

Regarding claim 22, the combination of Patel/Li/Belvin teach the method of claim 2. 
Belvin further teaches selecting items by a user for a particular task (i.e. abstract), including the known technique of identifying the product in the instructional video including identifying first and second products in the instructional video where the product list comprises a quantity of the first and second products identified in the instructional video (Belvin, see at least: Col. 10 Ln. 38-41 and Col. 5 Ln. 48-51 - “upon selecting interface element 302, embodiments can automatically generate a virtual shopping cart for the user. The virtual shopping cart can include the items referenced by the cake recipe [i.e. identifying the product in the instructional video]. Illustratively, upon selecting interface element 302, a virtual shopping cart for the user can be automatically populated with 7 apple items, a package of flour, 2 sticks of butter, a package of baking soda, and a package of sugar [i.e. includes identifying first and second products in the instructional video where the product list comprises a quantity of the first and second products identified in the instructional video]” and “Each recipe can further include instructions for cooking a particular dish or meal. The instructions can include text, images, video [i.e. in the instructional video], audio, hyperlinks, and/or any other suitable multimedia elements”) and
accessing the virtual shopping cart includes accessing a virtual shopping cart having the first product, the method further comprising adjusting the product list based on the virtual shopping cart having the first product (Belvin, see at least: Col. 8 Ln. 64-67 & Col. 9 Ln. 1-6 - “where a user has selected more than one recipe, the algorithm can determine whether any duplicate ingredients are shared among the recipes [i.e. accessing the virtual shopping cart includes accessing a virtual shopping cart having the first product] and adjust the quantity of any .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Patel, in view of Li, in further view of Belvin, in further view of Cassidy et al. (US 2012/0296739 A1), previously cited and hereinafter Cassidy.
Regarding claim 11, the combination of Patel/Li/Belvin teach the method of claim 2. Patel further discloses:
-identifying the product that is used in the instructional video (Patel, see at least: [0020] - “On a slide corresponding to scientific procedure 44 a, tutorial presentation pane 46 a is configured to display a general description 48 of the scientific procedure, as well as general requirements 50 for the procedure and links 51 to general product options related to the scientific procedure [i.e. identifying a product]. Typically, general requirements 50 are requirements for equipment and/or consumable materials that will be used throughout the entirety of the scientific procedure [i.e. in an instructional video]”).
Cassidy further teaches providing video showcases (i.e. abstract), including the known technique of identifying the product that is used in the instructional video comprising identifying 
It would have been recognized that applying the known technique of identifying the product that is used in the instructional video comprising identifying the instructional video in a database based on the identified product including the identifying of the product in the instructional video, as taught by Cassidy to the teachings of the combination of Patel/Li/Belvin would have yielded predictable results because the level of ordinary skill in the art demonstrated by the references applied shows the ability to incorporate such references into similar methods. Further, adding the modification of identifying the product that is used in the instructional video comprising identifying the instructional video in a database based on the identified product including the identifying of the product in the instructional video, as taught by Cassidy, into the method of the combination of Patel/Li/Belvin would have been recognized by those of ordinary skill in the art as resulting in an improved method that would allow users to select products from put-together collections of products having synergy within the grouping (Cassidy, [0026]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Patel, in view of Li, in further view of Belvin, in further view of Pham et al. (US 2013/0325613 A1), previously cited and hereinafter Pham.
Regarding claim 12, the combination of Patel/Li/Belvin teach the method of claim 2. 
The combination of Patel/Li/Belvin does not explicitly teach creating an advertisement for the virtual shopping cart that includes the second link to the virtual shopping cart and providing the advertisement to an electronic device of the user.
Pham, however, teaches creating an advertisement for a virtual shopping cart that includes a link to the virtual shopping cart (Pham, see at least: [0012] - “Advertisement video 100 and 110 contains an advertisement with an "Add to Cart" button [i.e. creating an advertisement for the virtual shopping cart] or other button of the likes that allows the viewer to click on to add the product or service being offered to a shopping cart [i.e. includes a link to the virtual shopping cart]”); and
providing the advertisement to an electronic device of the user (Pham, see at least: [0010] and [0012] - “The present invention is a video player [i.e. to an electronic device of the user] that shows online videos” and “Advertisement video 100 and 110 contains an advertisement with an "Add to Cart" button [i.e. providing the advertisement] or other button of the likes that allows the viewer to click on to add the product or service being offered to a shopping cart”).
It would have been obvious to one of ordinary skill in the art to include in the method, as taught by the combination of Patel/Li/Belvin, creating an advertisement for a virtual shopping cart that includes a link to the virtual shopping cart and providing the advertisement to an electronic device of the user, as taught by Pham, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed .

Response to Arguments
Rejections under 35 U.S.C. §103
Applicant’s arguments have been considered but are moot because the arguments do not apply to the current combination of references being used. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
-Silverstein et al. (US 2013/0052616 A1) teaches a user profile having user food preferences used for recommending recipes. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ARIELLE E WEINER whose telephone number is (571)272-9007. The examiner can normally be reached M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ARIELLE E WEINER/            Examiner, Art Unit 3684